Digitally signed by
                                                                                  Reporter of Decisions
                                                                                  Reason: I attest to the
                             Illinois Official Reports                            accuracy and
                                                                                  integrity of this
                                                                                  document
                                     Appellate Court                              Date: 2017.12.05
                                                                                  09:26:32 -06'00'




        Joiner v. Illinois Workers’ Compensation Comm’n, 2017 IL App (1st) 161866WC



Appellate Court         ALFRED JOINER, Appellant, v. THE ILLINOIS WORKERS’
Caption                 COMPENSATION COMMISSION et al. (Ceco Concrete
                        Construction, Inc., Brill & Fishel, P.C., Sostrin & Sostrin P.C., and
                        Leonard Law Group, Appellees).



District & No.          First District, Workers’ Compensation Commission Division
                        Docket No. 1-16-1866WC



Filed                   September 29, 2017



Decision Under          Appeal from the Circuit Court of Cook County, No. 16-L-50142; the
Review                  Hon. Alexander P. White, Judge, presiding.



Judgment                Affirmed.


Counsel on              Mark Whiteside, of Chicago, for appellant.
Appeal
                        Francine R. Fishel, of Brill & Fishel, P.C., of Chicago, for appellees.



Panel                   PRESIDING JUSTICE HOLDRIDGE delivered the judgment of the
                        court, with opinion.
                        Justices Hoffman, Hudson, Harris, and Moore concurred in the
                        judgment and opinion.
                                             OPINION

¶1       The claimant, Alfred Joiner, filed an application for adjustment of claim under the
     Workers’ Compensation Act (Act) (820 ILCS 305/1 et seq. (West 2008)), seeking benefits for
     various injuries he allegedly sustained while working for respondent Ceco Concrete
     Construction, Inc. (employer). The claimant also filed a common law claim related to the same
     accident against the employer and a third-party defendant in the circuit court of Cook County
     (civil action). The parties entered into a global settlement agreement in the civil action, which
     purported to settle both the claimant’s workers’ compensation claim and the civil action. The
     employer submitted the settlement agreement to the Illinois Workers’ Compensation
     Commission (Commission) for approval. The arbitrator approved the parties’ settlement
     agreement and ordered the claimant to pay attorney fees to the three attorneys who had
     represented him at various times during the Commission proceedings.
¶2       The claimant appealed the arbitrator’s award of attorney fees to Commission, which
     unanimously affirmed the arbitrator’s decision.
¶3       The claimant then sought judicial review of the Commission’s decision in the circuit court
     of Cook County. The claimant did not post an appeal bond when filing his petition for judicial
     review. The claimant’s former workers’ compensation counsel filed a motion to quash
     summons and to dismiss the claimant’s petition for judicial review, arguing that the claimant’s
     failure to post an appeal bond as required by section 19(f)(2) of the Act (820 ILCS 305/19(f)(2)
     (West 2016)) deprived the circuit court of subject-matter jurisdiction to review the
     Commission’s order. The circuit court granted the claimant’s counsels’ motion and dismissed
     the claimant’s petition for judicial review with prejudice.
¶4       This appeal followed.

¶5                                               FACTS
¶6       The claimant filed an application for adjustment of claim on November 21, 2008, seeking
     benefits under the Act for injuries he allegedly sustained while working for the employer when
     he tripped and fell at a construction site. At the time, attorney Neal Wishnick of Sostrin &
     Sostrin, P.C. (Sostrin) represented the claimant in connection with his workers’ compensation
     claim. On June 24, 2010, the claimant discharged Sostrin and retained Andrew Leonard of the
     Leonard Law Group (Leonard). One week later, Sostrin filed a petition for attorney fees and
     costs. The arbitrator continued the hearing on Sostrin’s fee petition until disposition of the
     case.
¶7       On September 9, 2014, the claimant filed a stipulation to substitute attorneys. The
     stipulation discharged Leonard and indicated that the claimant would now be represented by
     Francine Fishel of Brill & Fishel, P.C. (Fishel). Leonard filed a petition for attorney fees,
     which the arbitrator deferred until the disposition of the case.
¶8       On June 29, 2015, Fishel received a settlement offer of $290,000 from the employer. Fishel
     conveyed the settlement offer to the claimant. On July 9, 2015, the claimant terminated Fishel.
     That same day, Fishel filed a petition for attorney fees with the arbitrator.
¶9       While his Commission proceeding was pending, the claimant filed a civil action in the
     circuit court of Cook County, seeking damages for the injuries he sustained in the same
     accident that was the subject of the workers’ compensation proceeding. The civil action

                                                 -2-
       included several defendants, including the employer. Thomas Plouff of Costello, McMahon,
       Burke & Murphy, Ltd. (Plouff), represented the claimant in the civil action.
¶ 10       On July 21, 2015, nine days after the claimant had discharged Fishel as his workers’
       compensation counsel, the claimant entered into a “Global Settlement Agreement and
       Release” in the civil action (global settlement agreement). The global settlement agreement
       purported to resolve the civil action for $750,000, with $430,000 to be paid by the third-party
       defendant and $320,000 to be paid by the employer. The global settlement agreement also
       purported to resolve the claimant’s pending workers’ compensation claim for one dollar. In the
       global settlement agreement, the claimant agreed to “execute a lump sum settlement contract”
       (settlement contract) “in the form attached hereto as Exhibit A,” which purported to settle the
       claimant’s pending workers’ compensation claim for the sum of one dollar. The global
       settlement agreement provided that the claimant and the employer “acknowledge[d] that the
       settlement contract must be approved by the [Commission] and that this settlement agreement
       is void unless and until the [Commission] approves the lump sum settlement contract.” The
       global settlement agreement further provided that the claimant “acknowledged that he must
       resolve all attorney fee petitions and issues” and that “[n]o additional sums will be paid by [the
       defendants] for attorney fees which are solely [the claimant’s] responsibility.” The global
       settlement agreement further stated that, “as set forth in the settlement contract,” the employer
       agreed to waive its workers’ compensation lien against the claimant. In exchange for the
       employer’s lien waiver and settlement payment to the claimant, the claimant agreed to (1)
       “hold harmless and indemnify” the employer and the other defendants from “all claims,
       damages, costs, expenses, attorney’s fees, demands, liens, actions, subrogation or suit”
       brought by the claimant or by anyone on the claimant’s behalf and (2) “pay his own attorney’s
       fees in this matter.” The global settlement agreement was attached to, and made part of, the
       settlement contract, which the employer’s counsel subsequently submitted to the arbitrator for
       approval.
¶ 11       Also, on July 21, 2015, Plouff sent a letter to Fishel regarding the settlement contract and
       global settlement agreement, as well as Fishel’s attorney fees. In the letter, Plouff stated that it
       was in the claimant’s “best interests to settle the workers compensation case for $1.00, with a
       lien waiver.” Plouff then asserted that, under the terms of a fee agreement that Fishel had
       previously executed with the claimant, Fishel “would be entitled to 20% of $1.00.” Plouff also
       informed Fishel that the employer’s counsel “will appear this Friday at 9:00 a.m.” before the
       arbitrator to obtain approval of a “lump sum settlement contract for $1.00, with a hearing at a
       later date on filed fee petitions.” Plouff stated that, although Fishel was legally entitled to
       collect only twenty cents in attorney fees, Plouff would offer to pay Fishel and her firm
       $10,000 in attorney fees out of the attorney fees Plouff collected in the civil action as a
       “professional courtesy.” Plouff offered this amount “in full satisfaction of any attorney fees
       [Fishel] claim[ed] because of working for [the claimant].” Plouff stated that his offer would
       expire at 5 p.m. on July 23, 2015, and that, should Fishel decline the offer, the claimant would
       argue before the arbitrator that Fishel’s attorney fee should be limited to twenty cents.
¶ 12       On July 24, 2015, the arbitrator held a hearing on the settlement contract submitted by the
       employer’s counsel and on the fee petitions filed by the claimant’s former attorneys. The
       claimant appeared at the hearing pro se. The employer’s counsel and each of the claimant’s
       former workers’ compensation attorneys also appeared. The employer’s counsel informed the
       arbitrator that, “pursuant to the settlement agreement, we are actually paying a dollar for


                                                    -3-
       workers’ compensation; but part of the overall settlement agreement in the civil case, which
       totaled $750,000, included a $320,000 contribution from Workers’ Comp” (i.e., from the
       employer’s workers’ compensation insurer). The arbitrator ruled that the award of attorney
       fees would be determined on the basis of the $320,000 workers’ compensation payment. The
       arbitrator further stated that he had spoken with the claimant off the record before the hearing
       began and asked him whether he was “in agreement with the settlement contract and the fees
       and the division of fees” and that the claimant had indicated that he was “in agreement.” The
       claimant acknowledged that the arbitrator’s statement on this matter was correct.
¶ 13        During questioning by Fishel, the claimant testified that (1) he was responsible to pay the
       attorney fees in his workers’ compensation case, (2) he had signed a fee agreement with each
       of his prior workers’ compensation attorneys (Sostrin, Leonard, and Fishel) in which he had
       agreed to pay “20 percent of the recovery” as attorney fees, and (3) 20% of $320,000 is
       $64,000.
¶ 14        The parties then went off the record to discuss the terms of a proposed order regarding the
       payment and distribution of attorney fees in the workers’ compensation matter. When the
       parties came back on the record, the claimant agreed to pay Sostrin, Leonard, and Fishel
       attorney fees “as set forth in the [arbitrator’s] order” upon receipt of the settlement payment.
       The arbitrator noted that, because the circuit court’s order in the civil action required the
       employer to pay the settlement directly to Plouff and the claimant, the arbitrator could not
       order the employer to pay Sostrin, Leonard, and Fishel directly. Accordingly, the arbitrator
       noted that he had changed his prior proposed order to reflect that the claimant and Plouff must
       pay the attorney fees to Sostrin, Leonard, and Fishel as set forth in the arbitrator’s order upon
       receipt of the settlement payment from the employer’s counsel. Both the claimant and the
       employer explicitly agreed with this change.
¶ 15        The arbitrator then approved the settlement contract and issued a written order directing the
       claimant and Plouff to pay Sostrin, Leonard, and Fishel $21,333.33 each within 30 days of
       receipt of the settlement proceeds. The arbitrator’s Order expressly found that (1) the employer
       had “tendered $320,000 on the settlement at mediation to resolve their liability” in the instant
       workers’ compensation action and (2) the claimant’s prior workers’ compensation attorneys
       were entitled to attorney fees in the amount of 20% of the amount tendered, or $64,000
       (collectively), for their efforts in the workers’ compensation matter.
¶ 16        Despite the entry of the approved settlement and the agreed attorney fee order, the claimant
       retained a new workers’ compensation attorney and filed a petition for review of the
       arbitrator’s order with the Commission. The claimant appealed only the arbitrator’s award of
       attorney fees; he did not otherwise challenge the arbitrator’s approval of the settlement. In
       response, Sostrin, Leonard, and Fishel filed a motion to vacate the settlement contract
       approved by the arbitrator, and Fishel filed a petition for penalties and fees.
¶ 17        The Commission affirmed the arbitrator’s order and denied Sostrin, Leonard, and Fishel’s
       motion to vacate the approved settlement agreement. After reviewing the arbitrator’s order and
       the settlement contract, the Commission noted that “while the total amount of settlement is
       listed as $1.00 on one page of the Lump Sum Settlement and Order, the Terms of the
       Settlement are listed on the Lump Sum Settlement and Order as totaling $750,000.00,
       $430,000.00 of which was paid by [the third-party defendant] and $320,000.00 of which was
       paid by *** [the employer] in the workers’ compensation claim.” The Commission further
       noted that the $320,000 paid by the employer “was paid by [the employer’s] workers’

                                                   -4-
       compensation insurer for the settlement of the claimant’s workers’ compensation claim, which
       was verified both at the July 24, 2015 hearing and at oral argument by [the employer’s]
       counsel.” The Commission concluded that “[t]he Terms of Settlement and the Global
       Agreement, both of which are within the “four corners” of the Lump Sum Settlement and
       Order, and the actions of [the employer] and its workers’ compensation carrier indicate that the
       workers’ compensation claim was settled for $320,000.00 and not $1.00.”
¶ 18       Moreover, the Commission rejected what it called “[the claimant’s] attempts to renege on
       the contract he entered into on July 24, 2015 before [the arbitrator] when he agreed to pay
       [Sostrin, Leonard, and Fishel] upon receipt of the settlement proceeds as set forth in [the
       arbitrator’s] order.” The Commission noted that, during the arbitration hearing, the claimant
       “agreed that he was responsible for attorney’s fees regarding his workers’ compensation case,
       that he had signed three separate fee agreements with his three prior attorneys in the workers’
       compensation claim and that he agreed with the Settlement Contract, the attorney’s fees, and
       the division of attorney’s fees”; however, “now that the settlement monies have been paid, [the
       claimant] has decided to question the order that was entered based on his declarations at
       hearing and under oath.” The Commission further noted that the claimant had signed the
       settlement contract, including the global settlement agreement, which provided that the
       claimant “was responsible for and agreed to pay all of his attorney’s fees.” The Commission
       stressed that the arbitrator “made it very clear that he was approving the Settlement Contract
       based on [the claimant’s] agreement to pay the attorneys’ fees,” and “at no point during the
       hearing did [the claimant] indicate that he did not *** understand or that he was confused.”
       The Commission found it “wholly disingenuous” for the claimant to claim that he did not
       understand what he was agreeing to now.” Further, the Commission found that the claimant
       was barred from claiming that he is not required to pay the attorneys’ fees per the arbitrator’s
       order under the doctrine of estoppel because such a claim contradicts the claimant’s prior
       testimony that he was required to and would pay those fees and because the arbitrator relied
       upon the claimant’s prior testimony in approving the settlement. 1 The Commission
       characterized the claimant’s current argument as “buyer’s remorse” which was “[a]t best ***
       disingenuous and at worst *** a fraud upon the Commission.” The Commission concluded
       that, if it were to ratify the claimant’s actions, “it would result in a miscarriage of justice and
       allow [the claimant’s] greed to absolve him of his legal responsibilities.”
¶ 19       The Commission found that, although evidence established that the claimant’s workers’
       compensation claim was settled for $320,000 and that the claimant agreed to pay Sostrin,
       Leonard, and Fishel $21,333.33 each within 30 days of receipt of the settlement proceeds, the
       settlement contract was “inartfully drafted to show two settlement amounts.” Accordingly, the
       Commission amended the Settlement Contract Lump Sum Petition and Order approved by the
       arbitrator to reflect that the workers’ compensation claim was settled for $320,000 and that the
       claimant shall pay Sostrin, Leonard, and Fishel $21,333.33 each, for a total of $64,000 in
       attorney fees.



           1
             The Commission found that the settlement contract and the arbitrator’s attorney fee order “are so
       inextricably intertwined that they are in fact one in the same document” and that “[n]either the
       settlement contract nor the fee Order would have been entered and approved by the arbitrator without
       the other.”

                                                      -5-
¶ 20       The claimant sought judicial review of the Commission’s order in the circuit court of Cook
       County. When filing its petition for review and request for summons, the claimant did not file
       an appeal bond pursuant to section 19(f)(2) of the Act. Sostrin, Leonard, and Fishel filed a
       motion to quash summons and to dismiss the claimant’s petition for judicial review, arguing
       that the claimant’s failure to post an appeal bond as required by section 19(f)(2) of the Act
       deprived the circuit court of jurisdiction to review the Commission’s order. The circuit court
       granted the claimant’s counsels’ motion and dismissed the claimant’s petition for judicial
       review with prejudice.
¶ 21       This appeal followed.

¶ 22                                             ANALYSIS
¶ 23       Before addressing the issues raised by the claimant in this appeal, we note that the claimant
       failed to file a brief in compliance with Illinois Supreme Court Rule 342(a). That rule provides,
       in relevant part, that
               “[t]he appellant’s brief shall include, as an appendix, *** a copy of the judgment
               appealed from, [and] any opinion, memorandum, or findings of fact filed or entered by
               the trial judge or by any administrative agency or its officers ***.
                                                      ***
                    In addition, in cases involving proceedings to review orders of the Illinois Workers’
               Compensation Commission, the appellant’s brief shall also include as part of the
               appendix copies of decisions of the arbitrator and the Commission.” Ill. S. Ct. R. 342(a)
               (eff. Jan.1, 2005).
¶ 24       Although the claimant included a copy of the circuit court’s order in his appendix, he failed
       to include copies of the decisions of the arbitrator and the Commission, in violation of Rule
       342(a). This court may summarily dismiss an appeal for failure to comply with Rule 342.
       Pecyna v. Industrial Comm’n, 149 Ill. App. 3d 97, 101 (1986). However, absent aggravating
       circumstances, a harsh construction of the rule is to be avoided. Id. Because we find no such
       aggravating circumstances here, we will not dismiss the claimant’s appeal. However, we
       admonish the claimant and all appellants to ensure that their briefs on appeal are in full
       compliance with Rule 342(a).
¶ 25       Turning to the merits, the claimant argues that the circuit court erred in ruling that it lacked
       jurisdiction to consider the claimant’s petition for judicial review of the Commission’ s order
       because the claimant did not file an appeal bond as required by section 19(f)(2) of the Act. For
       reasons addressed in detail below, the claimant maintains that section 19(f)(2)’s bond
       requirement does not apply to him.
¶ 26       Whether a court has jurisdiction to review an administrative decision presents a question of
       law that we review de novo. Illinois State Treasurer v. Illinois Workers’ Compensation
       Comm’n, 2015 IL 117418, ¶ 13. De novo review is also appropriate in this case because
       resolution of the jurisdictional question turns solely on the construction of section 19(f) of the
       Act (820 ILCS 305/19(f)(2) (West 2012)), and statutory construction is likewise a question of
       law. Illinois State Treasurer, 2015 IL 117418, ¶ 13; see also People ex rel. Director of
       Corrections v. Booth, 215 Ill. 2d 416, 423 (2005).
¶ 27       Judicial review of decisions by the Commission is governed by section 19(f)(2) of the Act
       (820 ILCS 305/19(f)(2) (West 2016)). Section 19(f)(2) provides that no summons authorizing

                                                    -6-
       a circuit court to review a decision issued by the Commission shall issue “unless the one
       against whom the Commission shall have rendered an award for the payment of money shall
       upon the filing of his written request for such summons file with the clerk of the court a bond
       conditioned that if he shall not successfully prosecute the review, he will pay the award and the
       costs of the proceedings in the courts.” 820 ILCS 305/19(f)(2) (West 2012). This requirement
       is jurisdictional. Berryman Equipment v. Industrial Comm’n, 276 Ill. App. 3d 76, 78-79 (1995)
       (noting that because the bond requirement is statutory, strict compliance is required to vest
       subject-matter jurisdiction in the circuit court); see also Residential Carpentry, Inc. v.
       Kennedy, 377 Ill. App. 3d 499, 502-03 (2007); Illinois State Treasurer, 2015 IL 117418, ¶ 15
       (ruling that “in order to vest the courts with jurisdiction to review Commission decisions, strict
       compliance with the provisions of the Act is necessary and must affirmatively appear in the
       record”). “[F]iling a bond as set forth in section 19(f)(2) *** is a prerequisite to invoking the
       reviewing court’s subject-matter jurisdiction,” and “[i]n the absence of a bond which conforms
       to the statute’s requirements, the [circuit] court has no jurisdiction to review the Commission’s
       decision.” Illinois State Treasurer, 2015 IL 117418, ¶ 18.
¶ 28        As noted, section 19(f)(2) requires a party “against whom the Commission [has] rendered
       an award for the payment of money” to file an appeal bond in order to invoke the circuit court’s
       jurisdiction to review the Commission’s decision. 820 ILCS 305/19(f)(2) (West 2016). In this
       case, the Commission entered an award for the payment of money against the claimant.
       Specifically, the Commission ordered the claimant to pay $64,000 in attorney fees to his three
       prior workers’ compensation attorneys upon receipt of the settlement proceeds from the
       employer’s counsel. The Commission did not order the employer to pay a portion of its
       settlement payment to Sostrin, Leonard, and Fishel as attorney fees. 2 Rather, it ordered the
       claimant to pay the attorney fees. In his brief on appeal, the claimant acknowledged that the
       Commission ordered him to pay the $64,000 attorney fee award “from his personal assets to
       [his] three former workers compensation attorneys.” Thus, by its plain terms, section 19(f)(2)’s
       bond requirement applies to the claimant in this case because he was seeking judicial review of
       a Commission decision ordering him to pay money to another party.
¶ 29        The claimant argues that section 19(f)(2)’s appeal bond requirement does not apply to him
       for several reasons. First, relying upon our decision in Celeste v. Industrial Comm’n, 205 Ill.
       App. 3d 423 (1990), the claimant argues that he was not required to file an appeal bond
       because he was an employee, not an employer. In Celeste, the claimant filed a motion for
       interest on remand before the Commission which was not heard prior to the time the employer
       paid the compensation award. Id. at 424. Included in the sum tendered by the employer and
       accepted by the claimant was an amount specifically designated to cover interest. Id.
       Nevertheless, the Commission subsequently ruled that the claimant was not entitled to interest.
       Id. The claimant filed a petition for judicial review of the Commission’s ruling on the interest
       issue, but did not file an appeal bond. On the employer’s motion, the circuit court quashed the
       summons because of the claimant’s failure to file an appeal bond as required by section
       19(f)(2). Id.

           2
            As the arbitrator noted, the Commission could not order the employer to pay the attorney fees to
       the claimant’s workers’ compensation counsel because the circuit court presiding over the civil action
       had already ordered the employer to pay the entire $750,000 global settlement amount directly to the
       claimant and Plouff, the claimant’s counsel in the civil action.

                                                     -7-
¶ 30       We reversed the circuit court’s decision. We ruled that, “[b]y the express terms of [section
       19(f)(2)], an employee is not one against whom an award of money has been rendered.” Id. at
       426. Reasoning that “[t]he bond protects the employee from having to execute against an
       employer’s assets” and protects employers from having their assets encumbered by “liens of
       potentially indefinite duration,” we concluded that the bond requirements apply “only to those
       employers against whom liability for payment of a compensation judgment may attach.” Id. at
       427. Because “[e]mployees are not within that class,” we held that the circuit court erred in
       quashing the summons. Id.
¶ 31       This case is distinguishable from Celeste in material respects. In Celeste, the only “order
       for the payment of money” issued by the Commission was the compensation award. Thus, the
       employer was the only party that was ordered to pay any money. The claimant in Celeste
       appealed only the Commission’s determination that he was not entitled to interest. The
       claimant did not appeal an order requiring him to pay money to another party; rather, he argued
       that he was entitled to receive more compensation than the Commission had ordered. Here, by
       contrast, the Commission entered an order requiring the claimant to pay money to his former
       workers’ compensation attorneys, and the claimant sought judicial review of that order. Thus,
       by the plain terms of section 19(f)(2), the claimant was required to post an appeal bond.
¶ 32       We acknowledge that, when taken out of context, some of the statements we made in
       Celeste might appear to suggest that section 19(f)(2)’s bond requirement applies only to
       employers and that employees are categorically exempted from the bond requirement. The
       claimant relies upon those statements in arguing that employees are never subject to the bond
       requirement, even when they appeal a Commission order requiring them to pay money to other
       parties. However, as noted above, Celeste’s actual holding does not require or support such a
       narrow construction of section 19(f)(2)’s bond requirement.
¶ 33       More importantly, the plain language of section 19(f)(2) does not bear such a construction.
       Section 19(f)(2) provides that “the one against whom the Commission shall have rendered an
       award for the payment of money” must file an appeal bond. (Emphasis added.) 820 ILCS
       305/19(f)(2) (West 2016). It does not state that only employers ordered to pay money must file
       a bond. “[A] statute must be enforced as written, and a court may not depart from the statute’s
       plain language by reading into it exceptions, limitations, or conditions not expressed by the
       legislature.” (Internal quotation marks omitted.) State Bank of Cherry v. CGB Enterprises,
       Inc., 2012 IL App (3d) 100495, ¶ 28. Our supreme court recently rejected the argument that the
       bond requirement applied only to employers or insurers because the plain terms of section
       19(b)(2) contain no such limitation. As our supreme court explained,
               “[t]he terms employer and insurer are used throughout the Act, including section 19.
               Had the legislature intended to confine the bond requirement in section 19(f)(2) to
               those two specific groups, it could easily have done so by using those same terms. But
               that is not the language it chose. Instead, it drafted the law more broadly to specify that,
               except for the particular government entities enumerated in the law, bond must be
               posted by ‘the one against whom the Commission shall have rendered an award for the
               payment of money’ as a prerequisite to issuance of summons and invocation of the
               court’s jurisdiction. 820 ILCS 305/19(f)(2) (West 2012).” Illinois State Treasurer,
               2015 IL 117418, ¶ 27.
       Our supreme court’s holding in Illinois State Treasurer precludes any argument that section
       19(f)(2)’s bond requirement is limited to employers because the plain language of section

                                                    -8-
       19(f)(2) contains no such limitation. For the same reason, it would be equally inappropriate to
       read into section 19(f)(2) a categorical exemption for employees. By its plain terms, section
       19(f)(2) applies to all individuals or entities “against whom the Commission shall have
       rendered an award for the payment of money” (820 ILCS 305/19(f)(2) (West 2016)); it does
       not exempt employees ordered to pay money by the Commission from having to file an appeal
       bond. Accordingly, we may not read any such exemption into section 19(f)(2)’s unambiguous
       terms.
¶ 34       The claimant also argues that section 19(f)(2)’s bond requirement does not apply to him
       because the Commission’s order requiring him to pay attorney fees cannot be classified as an
       “award of money.” Relying on our supreme court’s decision in Illinois Graphics Co. v.
       Nickum, 159 Ill. 2d 469 (1994), the claimant maintains that only compensation awards
       constitute “awards” or “decisions” under the Act. Accordingly, the claimant argues that only
       parties who have been ordered to pay compensation benefits must file an appeal bond under
       section 19(f)(2).
¶ 35       We disagree. The claimant misreads Nickum, which does not support his position. In
       Nickum, the claimant filed a workers’ compensation claim and the employer began paying her
       temporary total disability (TTD) benefits. The arbitrator later found that the claimant had
       failed to prove a compensable claim. Id. at 473. The Commission affirmed and stated that the
       employer “ ‘shall have credit for all amounts paid’ ” “ ‘on account of [the alleged] accidental
       injury.’ ” Id. at 474. However, the claimant later refused to reimburse the employer for the
       TTD benefits the employer had paid her. Id. The employer then filed a complaint in the circuit
       court asking the court to enter a judgment in accordance with the Commission’s decision
       pursuant to section 19(g) of the Act (820 ILCS 305/19(g) (West 2016)). Nickum, 159 Ill. 2d at
       474. The circuit court granted the claimant’s motion to dismiss the employer’s complaint with
       prejudice because it found that no “award” capable of being reduced to judgment had been
       entered by the Commission. Id. at 475. We affirmed the circuit court’s judgment. Id. at 475-76.
¶ 36       Our supreme court reversed because it found that the employer had stated a common law
       cause of action for the recovery of the voluntary TTD payments due to a mistake of fact. Id. at
       484-98. However, our supreme court agreed that the Commission’s statement purporting to
       grant the employer a “credit” for the TTD benefits it had paid to the claimant was incapable of
       being reduced to a judgment under section 19(g) of the Act. Id. at 479-83. The supreme court
       based this conclusion on the “plain language of section 19(g),” which states that the
       Commission’s “decision,” on which any judgment is based, must be one “ ‘providing for the
       payment of compensation according to this act.’ ” (Emphases in original.) Id. at 480. Because
       the Commission decision at issue did not provide for the payment of workers’ compensation
       benefits, it could not be reduced to judgment under section 19(g). Moreover, the supreme court
       noted that the granting of credit for benefits paid “make[s] sense only if an award ha[s] been
       granted based on the arbitrator’s finding of a compensable injury,” which did not occur in the
       case before it. Id. at 478. Thus, the supreme court noted that the Commission’s statement
       concerning a credit appeared to be an “inadvertency” rather than an “adjudication of liabilities”
       that would be capable of being reduced to judgment under section 19(g). Id. at 479.
¶ 37       Nickum is distinguishable from this case. Nickum did not address the bond requirement
       under section 19(f)(2). Rather, it addressed a different section of the Act (section 19(g)), a
       section which expressly applies only to Commission awards “providing for the payment of
       compensation” under the Act. 820 ILCS 305/19(g) (West 2016). Section 19(f)(2)’s bond

                                                   -9-
       requirement, by contrast, contains no such limitation. As noted, the bond requirement applies
       to all parties against whom the Commission has entered an “award for the payment of money.”
       820 ILCS 305/19(f)(2) (West 2016). Thus, Nickum does not support the claimant’s argument.
¶ 38        To the contrary, Nickum undermines the claimant’s position. As Nickum notes, the
       legislature explicitly limited section 19(g) to awards providing for the payment of
       compensation. Nickum, 159 Ill. 2d at 480. The fact that the legislature chose not to include a
       similar express limitation in section 19(f)(2) strongly suggests that no such limitation was
       intended. Illinois State Treasurer, 2015 IL 117418, ¶ 28 (“Where *** the legislature uses
       certain language in some instances and wholly different language in another, settled rules of
       statutory construction require us to assume different meanings or results were intended.”). No
       rule of statutory construction authorizes us to declare that the legislature did not mean what the
       plain language of the statute imports, and we may not rewrite a statute to add provisions or
       limitations the legislature did not include. Id. That is particularly true in cases involving
       statutory jurisdiction, for which the provisions must be strictly adhered to and may not be
       extended by implication. Id. Nickum confirms that, absent a patent ambiguity, reviewing courts
       must confine themselves to the plain language of the relevant statute. The plain, unambiguous
       terms of section 19(f)(2) do not limit the bond requirement to parties against whom an award of
       “compensation” has been entered. Thus, neither may we.
¶ 39        The claimant also argues that the Commission’s order regarding attorney fees is “void” for
       lack of subject-matter jurisdiction. The claimant maintains that the Act caps a claimant’s
       attorney fees at 20% of the settlement award and that the Commission exceeded its statutory
       jurisdiction by awarding attorney fees of $64,000 on an agreed settlement award of one dollar.
       The claimant contends that, under the Act, the Commission had no jurisdiction to award
       attorney fees of more than 20 cents. He argues that any legal responsibilities that the claimant
       has to his former workers’ compensation attorneys “can be resolved in a court of general
       jurisdiction that has subject-matter jurisdiction over any potential equitable attorneys’ fees
       owed.” (For example, the claimant suggests that Sostrin, Leonard, and Fishel could file claims
       for attorney fees based on quantum meruit in the circuit court.) However, the claimant
       contends that, unlike a court of general jurisdiction, the Commission’s jurisdiction to award
       attorney fees was limited by the Act, which capped attorney fees at 20 cents on a settlement
       award of $1.
¶ 40        The claimant’s jurisdictional argument is predicated on his assertions that (1) the parties
       agreed to settle the workers’ compensation claim for $1 and (2) the Commission misconstrued
       the parties’ settlement contract and erred by concluding that the parties had agreed to settle the
       workers’ compensation claim for $320,000. However, the trial court lacked jurisdiction to
       consider these challenges to the Commission’s decision because the claimant failed to file an
       appeal bond. Thus, we need not address the claimant’s arguments.
¶ 41        Although we do not decide the issue, we note that the Commission’s award of $64,000 in
       attorney fees might well have been within its statutory jurisdiction. The Act authorizes the
       Commission to award attorney fees and to resolve fee disputes. For example, section 16 of the
       Act provides that “[t]he Commission shall have the power to determine the reasonableness and
       fix the amount of any fee of compensation charged by any person, including attorneys, *** for
       any service performed in connection with this Act, or for which payment is to be made under
       this Act or rendered in securing any right under this Act.” 820 ILCS 305/16 (West 2016); see
       also Alvarado v. Industrial Comm’n, 216 Ill. 2d 547, 554 (2005). Although the Act generally

                                                   - 10 -
       limits a claimant’s attorney fees to 20% of the compensation award (820 ILCS 305/16a(B)
       (West 2016)), the Commission may award additional fees following a hearing under certain
       circumstances (id.). Here, with the express assent of both the employer and the claimant, the
       arbitrator awarded Sostrin, Leonard, and Fishel 20% of the amount the employer’s workers’
       compensation carrier had paid pursuant to the global settlement agreement. In affirming the
       arbitrator’s attorney fees award, the Commission held that the parties had settled the claimant’s
       workers’ compensation claim for $320,000 and awarded Sostrin, Leonard, and Fishel 20% of
       that amount as attorney fees. It is far from clear that the Commission exceeded its statutory
       jurisdiction in issuing this attorney fee award.
¶ 42       Moreover, section 16a(J) of the act provides that
               “[a]ny and all disputes regarding attorneys’ fees, whether such disputes relate to which
               one or more attorneys represents the claimant or claimants or is entitled to the
               attorneys’ fees, or a division of attorneys’ fees where the claimant or claimants are or
               have been represented by more than one attorney, or any other disputes concerning
               attorneys’ fees or contracts for attorneys’ fees, shall be heard and determined by the
               Commission after reasonable notice to all interested parties and attorneys.” 820 ILCS
               305/16a(J) (West 2016).
       Thus, contrary to the claimant’s argument, the Commission has exclusive jurisdiction to
       resolve disputes as to attorney fees arising out of the representation of a claimant in a workers’
       compensation case. Muller v. Jones, 243 Ill. App. 3d 711, 713-14 (1993). If the Commission
       did not resolve the attorney fees issue in this case, Sostrin, Leonard, and Fishel would have
       been unable to obtain a judgment for reasonable attorney fees in any other forum.

¶ 43                                      CONCLUSION
¶ 44       For the reasons discussed above, we affirm the judgment of the circuit court of Cook
       County dismissing the claimant’s petition for judicial review for lack of subject-matter
       jurisdiction.

¶ 45      Affirmed.




                                                   - 11 -